Citation Nr: 1009131	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for seborrheic 
dermatitis (skin disorder).

5.  Entitlement to service connection for arthritis of both 
hands, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

6.  Entitlement to service connection for arthritis of both 
feet, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

7.  Entitlement to service connection for arthritis of both 
legs, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

8.  Entitlement to service connection for arthritis of both 
shoulders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for arthritis of both 
ankles, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

10.  Entitlement to service connection for arthritis of the 
cervical and lumbar segments of the spine, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990 
and from January 2003 to September 2003.  The Veteran's 
second period of active duty included service in Iraq from 
February 2003 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and April 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In the July 2005 decision, the RO 
denied the Veteran's claims of service connection for PTSD, 
headaches, a skin disorder and arthritis of the hands, feet, 
legs, shoulders, ankles, and cervical and lumbar spine 
segments.  In the April 2006 rating decision, the RO denied 
service connection for an anxiety disorder due to combat.  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in May 2006.  A transcript of 
his testimony is associated with the claims file.  

Then, in February 2007, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

In August 2007 the Board remanded the case to the RO for 
further development and adjudicative action.

Unfortunately, the issues of entitlement to service 
connection for arthritis of both hands, both feet, both legs, 
both shoulders, both ankles, the cervical and lumbar spine 
segments require additional development.  They are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy of the 
United States of America.  

2.  The Veteran's claimed in-service stressors have not been 
corroborated by official military records, and the Veteran's 
PTSD diagnosis is not based on any corroborated in-service 
stressors.

3.  The Veteran has an acquired psychiatric disorder, other 
than PTSD, that has been variously diagnosed to include 
anxiety disorder, which, as likely as not, had its onset 
during service.

4.  The Veteran has a current diagnosis of migraine headaches 
which was manifested to a compensable degree within one year 
of service discharge.  

5.  The Veteran's seborrheic dermatitis as likely as not had 
its onset during service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include an 
anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

3.  An organic disease of the nervous system manifested by 
migraine headaches may be presumed to have been incurred 
during service; the criteria for entitlement to service 
connection for migraine headaches on a presumptive basis have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for entitlement to service connection for 
seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2005 (prior to the July 2005 rating 
decision) and February 2006 (prior to the April 2006 rating 
decision).  

These notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Although the initial January 2005 notification did not advise 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the RO 
cured this defect by sending subsequent duty-to-assist 
letters in September 2007 and December 2008 that specifically 
notified the Veteran regarding the assignment of disability 
ratings and effective dates for any grant of service 
connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 90 
days or more of active military service, and organic diseases 
of the nervous system, including migraine headaches, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

PTSD

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The veteran's DD Form 214 and other personnel records in the 
claims file do not show that the Veteran engaged in combat 
with the enemy.  The Veteran did not receive a military award 
that denotes participation in combat, and the Veteran was not 
injured in combat.  

Similarly, the Veteran's service medical records are negative 
for complaints, findings or diagnosis of PTSD and they do not 
reveal that the Veteran was treated for a combat-related 
injury.  

VA treatment records establish that the Veteran has been 
diagnosed with PTSD.  

The Veteran's personnel records do not show, and the Veteran 
does not assert, that he engaged in combat with an enemy of 
the United States of America during active service.  Thus, to 
warrant service connection for PTSD, the diagnosis of PTSD 
must based on a corroborated stressor.  

The Veteran provided various stressful circumstances, the 
details of which included hitting an Iraqi child with a 
moving vehicle, coming under sniper fire while serving the 
3rd ID armored column with fuel; being close to a tank in 
which the driver was killed by being shot in the head; and 
witnessing burned bodies and smelling them.  The Veteran was 
asked to provide as many specific details as possible 
regarding these events, and all of the information was sent 
to the JSRRC for corroboration.  

The JSRRC response indicated that much of the information 
provided by the Veteran was too vague to corroborate.  In 
addition, the report also noted that the 296th Transportation 
Company, the Veteran's unit of assignment, was not recorded 
in any of the attacks or incidents listed in their files.  
Additionally, there were no recorded attacks against Camp 
Cedar during the period of March through September 2003.  The 
report also noted that there were four Iraqi children 
reported killed by military vehicles during the period from 
March 2003 to September 2003 however, not were by the 296th 
Transportation Company.  

Although the Veteran has a diagnosis of PTSD, the evidence 
does not show that it is based on any corroborated incident 
or event associated with military service.  Absent a 
corroborated stressor, service connection for PTSD must be 
denied.




Acquired Psychiatric Disorder other than PTSD

In addition to a diagnosis of PTSD, the Veteran has a 
diagnosis of an anxiety disorder.  Importantly, the criteria 
for establishing service connection for an acquired 
psychiatric disorder other than PTSD differ from the criteria 
for establishing service connection for PTSD.  The critical 
difference is that evidence of a corroborated stressor is not 
necessary to establish service connection for an acquired 
psychiatric disorder other than PTSD.  Rather, service 
connection for an anxiety disorder, for example,  may be 
established if there is medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Veteran is certainly competent to 
testify as to symptoms such as nervousness, headaches, and a 
skin rash, for example which are non-medical in nature, 
however, he is not competent to render certain medical 
diagnoses, such as a chronic migraine headache disorder, 
seborrheic dermatitis or an anxiety disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

The Veteran's service treatment records do not show reports 
or treatment for a psychiatric condition; however, a January 
2004 physical for the Reserves notes a 2-3 month period of 
trouble sleeping and worry.  Additionally, the record 
reflects that very shortly after the Veteran's return from 
Iraq, he began reporting psychiatric symptoms, including 
anxiety.  

The Veteran returned from Iraq in August 2003, was discharged 
from active duty in September 2003, and VA records reveal 
that the Veteran began reporting symptoms consistent with an 
acquired psychiatric disorder variously diagnosed as 
"adjustment disorder," "anxiety disorder," "combat-
related anxiety disorder," and "major depressive disorder" 
in early 2004.  These records specifically link the Veteran 
the Veteran's symptoms of emotional lability, interpersonal 
conflicts, tense and anxious mood, depression, irritability, 
and anger outbursts to service.  Records from the Vet Center 
beginning in May 2004 indicate that the Veteran began 
reporting feelings of sadness and depression after returning 
from Iraq.  These records also note that the Veteran had 
difficult readjusting to civilian life, and continued to have 
intrusive thoughts about his time in Iraq.  

June 2005 VA treatment records note continued emotional 
lability, interpersonal conflict and reduced frustration 
tolerance.  These records also show that the Veteran 
consistently attended therapy and consistently reported 
intrusive thoughts of Iraq service.  

These reports are further supported by a September 2005 note 
from a VA psychology resident who noted that the Veteran had 
recently been sent home from his Army Reserve unit for 
problems with anger and depression.  The note reveals that 
the Veteran had recently been deployed to New Orleans to 
assist with the hurricane efforts, and the Veteran reported 
that the deployment exercise brought back anger and 
frustration that he felt while serving in Iraq.  He reported 
having outbursts with members in his unit regarding 
insignificant matters.  He also reported not being able to 
sleep and felt extremely depressed, and that those feelings 
were unexpected.  The diagnosis was combat-related anxiety 
disorder.  

These records collectively show that the Veteran acquired a 
chronic psychiatric disorder as a result of his military 
service.  There is medical evidence of a current anxiety 
disorder and major depressive disorder, diagnosed within one 
year after returning home from service in Iraq, and there is 
medical evidence of a nexus between the Veteran's current 
psychiatric disorders and his military service.  Whether or 
not the Veteran engaged in combat with the enemy is not 
relevant here because the claim is not one for PTSD.  As the 
claim under consideration is one for service connection for a 
psychiatric disorder other than PTSD, there need not be a 
corroborated stressor to establish service connection.  
Moreover, there is no competent evidence to the contrary.  

In essence, the record clearly shows that the Veteran came 
home from Iraq, immediately began having symptoms of anxiety 
and depression, and after a couple of months of difficulty 
adjusting to civilian life, the Veteran sought treatment for 
his anxiety disorder.  The records further reflect that the 
Veteran has continued to receive mental health treatment ever 
since, and has been diagnosed with an acquired psychiatric 
disorder related to service.  As a result, the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder manifested by anxiety and depression are met, and 
service connection for an anxiety disorder is warranted.  

Although the regulations at 38 C.F.R. § 3.304(f) do not allow 
for a grant of service connection for PTSD, per se, in this 
case due to a lack of a corroborated in-service stressor, the 
grant of service connection for an anxiety disorder 
essentially eliminates the need for a separate grant of 
service connection based on PTSD.  The Veteran's symptoms, 
regardless of whether they are attributable to the anxiety 
disorder, or the PTSD, could not be rated under both 
disabilities as this would result in pyramiding.  In general, 
all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Additionally, when it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.   Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  





Migraine Headaches

The Veteran's asserts that he began having severe headaches 
immediately upon his return from Iraq.  The Veteran reported 
this in VA records as well as in testimony provided at his 
travel Board hearing in February 2007.  

VA records dated within one year of the Veteran's active duty 
discharge show treatment for headaches.  Specifically, VA 
outpatient records from June 2004 show that the Veteran 
underwent a head CT scan to determine the cause of the 
headaches.  The head CT was normal, but a September 2004 note 
revealed that the Veteran's headaches were becoming more 
frequent.  An April 2005 VA neurology outpatient note reveals 
that the Veteran continued to report headaches 3 to 4 times 
per month, with pressure in the back part of the head.  An 
August 2005 VA memo indicated that the Veteran had a 
diagnosis of migraine headache and was being followed by the 
neurology department at the VA in Jackson.  An August 2005 VA 
outpatient note indicated that the Veteran was prescribed 
Zomig and Fiorinal for his headaches and that his headaches 
caused debilitation 9-10 days per month.  He was reportedly 
having 3 to 4 headaches per month.  A November 2005 VA 
outpatient note indicates that the Veteran reported a history 
of migraine headaches that had been continuously bothering 
him for the past two years.  They were associated with 
photophobia and nausea.  A February 2007 outpatient note 
reveals continued complaints of headaches.  

At a VA examination for headaches in May 2009, the Veteran 
continued to describe migraine-type headaches.  He reported 
that these headaches started in late 2003.  The examiner 
reviewed the claims file and noted that migraine treatment 
was initiated in June 2004.  Based on the Veteran's 
description of bilateral headache located in the temples and 
vertex, sometimes in the occiput, with a squeezing pressure 
that may become sharp, the examiner diagnosed the Veteran 
with "common migraine" recurring 3-4 times per week, and a 
prostrating attack 1-2 times per month.  

The examiner indicated that there was no evidence of a 
headaches disorder prior to service and no record of a 
headache disorder occurring in service.  The examiner further 
noted that there was nothing in the medical records that 
would tie his present headaches to his period of service.  
The examiner also indicated that the Veteran's headaches 
description in October 2003 (within the presumptive period) 
was entirely different from his present headaches.  However, 
the examiner also indicated that it appeared the migraine 
disorder began in 2004, although the precise onset of the 
current headache disorder could not be established.  The 
examiner concluded that he could not tie the Veteran's 
present headache disorder to his service without resorting to 
speculation.  

Importantly, the examiner noted that the Veteran's headache 
disorder appeared to begin in 2004, based on the medical 
record.  As noted above, these records reveal that the 
Veteran underwent a head computerized tomography (CT) in June 
2004 to determine the cause of his headaches.  Moreover, the 
examiner noted that the Veteran began undergoing treatment 
for migraines in 2004.  This is critical, because this is 
still within the presumptive period.  Thus, although the 
headache description in October 2003 (also within the 
presumptive period) was different than the current 
presentation, it appears that the current migraine disorder 
was first diagnosed/treated in June 2004, which is still 
within one year following the Veteran's discharge from 
service, and therefore still within the presumptive period.  

To warrant service connection on a presumptive basis for 
chronic diseases diagnosed within a year of active duty 
discharge, the chronic disease must be manifest to a degree 
of at least 10 percent disabling during that time period.  

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine 
headaches with less frequent attacks than the criteria for a 
10 percent rating are rated as noncompensably (0 percent) 
disabling.  Migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months are rated 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months are rated 
30 percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.

Although the evidence of record does not provide a clear 
picture of the severity of the migraine headaches within the 
first year after discharge from active duty between September 
2003 and September 2004, there is nothing in the record to 
indicate that they were significantly more or less severe at 
any time since discharge from service, and based on the more 
recent medical evidence, the headaches are certainly 
compensable to a degree of at least 10 percent.  According to 
the Veteran, his headaches have remained fairly consistent 
since discharge from service.  The VA treatment records tend 
to show a report of 3 to 4 headaches per week with at least 
one characteristic prostrating attack every couple of months, 
at a minimum.  

Based on the above findings, and in resolving all doubt in 
the Veteran's favor, the Veteran's migraine headache disorder 
is presumed to have been incurred during service, and as 
such, service connection is warranted for migraine headaches.  

Seborrheic Dermatitis

The Veteran asserts that he developed a skin disorder during 
service that has continued to the present day.  

At his personal hearing, the Veteran testified that after a 
few months overseas in Iraq, his facial skin began to itch, 
get chalky and ashy, and peeled.  He sought treatment for the 
skin irritations and was provided with creams and lotions, 
but the condition persisted.  The Veteran also testified that 
fellow female soldiers also provided him with creams and 
lotions for the condition, but they did not help.  

At a November 2003 initial VA post service visit, dated just 
two months after active duty discharge, the Veteran reported 
the dry skin problem.  

At a January 2004 physical examination, completed shortly 
after discharge from service, the Veteran reported skin 
irritation; however, the examiner did not address the 
Veteran's concerns on examination.  

A January 2005 VA dermatology note reveals mild erythema 
flaking at the nasolabial folds, scalp, and sternal area.  
The Veteran reported that the condition was worse when he was 
overseas in the hot weather of Iraq.  The condition would 
come and go, and the Veteran got some relief with various 
medication creams and shampoos.  The diagnosis was seborrheic 
dermatitis, and the Veteran was instructed that the condition 
could be managed, but not cured.  

In lay statements dated in 2005 and 2007, two soldiers who 
were deployed with the Veteran in Iraq reported that they 
noticed a definite change in the skin texture on the 
Veteran's face during their deployment.  One soldier 
indicated that she noticed a dry, rough and scaly facial 
appearance.  The other soldier indicated that the Veteran was 
constantly having a problem with dry skin on his face during 
that time.  

At a VA examination in April 2009, the Veteran reported that 
he did not have the skin condition on his face before he went 
to Iraq.  Upon examination of the Veteran's face and scalp, 
the examiner noted a diagnosis of seborrheic dermatitis, and 
commented that treatment in the affected areas appeared to 
have improved the condition.  The examiner also noted that 
the problem was "very mild in severity" and that it was a 
common illness that was frequently well-controlled by 
medicine, as was the case with this Veteran.  

The examiner did not provide an opinion as to the likely 
etiology of the condition, or comment on the likelihood that 
the condition had its onset during active duty service.  
Notwithstanding the lack of a medical nexus opinion in this 
regard, the Veteran and the soldiers who served along side 
him in Iraq are certainly competent to report that the 
Veteran exhibited a dry, flaky skin irritation during service 
in Iraq, and the Veteran is certainly competent to report the 
approximate date of onset of that condition and the 
continuity of symptoms since service.  

The Veteran is certainly competent to testify as to symptoms 
such as itchy, dry, and flaky skin which are non-medical in 
nature, and there is no reason to doubt his credibility, or 
his statement that these symptoms began in Iraq.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Here, although the VA examiners did not provide a diagnosis 
of seborrheic dermatitis until after separation from service, 
and neglected to provide a nexus opinion as to the likely 
onset date, it appears clear that the condition began during 
active duty in Iraq.  

Although there is no medical nexus linking the current 
diagnosis of seborrheic dermatitis to service, per se, there 
is no reason to doubt the Veteran's statement regarding the 
onset of his condition, and there is no medical evidence to 
contradict his statement, or the lay statements provided by 
his fellow soldiers.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

In light of the Court's holdings in Barr and Jandreau, the 
credibility of the Veteran's testimony, and the continuity of 
symptomatology shown since service, the Board resolves any 
doubt in the Veteran's favor, and service connection for 
seborrheic dermatitis is warranted.  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder other 
than PTSD, is granted.

Service connection for migraine headaches is granted.  

Service connection for seborrheic dermatitis is granted.  


REMAND

The Veteran seeks service connection for multiple joint 
pains, including both hands, feet, legs, shoulders, ankles, 
and cervical and lumbar spine segments.  In his VA form 9, 
substantive appeal, received at the Board in January 2006, 
the Veteran reported that ever since returning from Iraq, he 
has had continuing medical issues with his body, including in 
essence, pain in his various joints.  

The Veteran was afforded a VA examination in April 2009 to 
determine whether he had any current disabilities of the 
hands, feet, legs, shoulders, ankles, and cervical and lumbar 
spine segments, and if so, whether they were incurred in or 
aggravated by service.  The examiner noted current 
disabilities of the left shoulder, left thumb, left ankle, 
and spine; however, no nexus opinion was provided as to a 
likely etiology or possible onset date.  

Regarding the remaining orthopedic joints for consideration 
on appeal, the examiner found no diagnosis, other than a left 
thumb sprain, despite the Veteran's complaints of pain in the 
right shoulder, both hands, right ankle, and both feet.  
Furthermore, in a July 2009 addendum to the VA examination 
reports, the examiner indicated that, "there are no 
undiagnosed illnesses in this Veteran."  In so doing, 
however, the examiner never entertained the possibility that 
the Veteran's multiple joint pains could represent a multi 
symptom illness such as fibromyalgia, for example.  

In light of the foregoing, the April 2009 (and July 2009 
addendum) VA orthopedic examinations are inadequate for 
purposes of determining whether service connection is 
warranted in this case and the Veteran must be reexamined 
before a decision on the merits of the appeal with respect to 
the orthopedic claims can be addressed.  

In addition, the Veteran has not been provided with adequate 
notification regarding the law and regulations governing his 
claim.  More specifically, the Veteran has been provided with 
adequate notice of how to substantiate a claim of direct 
service connection; however, he has not been provided with 
any notice whatsoever regarding what is necessary to 
substantiate a claim of service connection on a presumptive 
basis for a disability due to undiagnosed illness.  

The Veteran has indicated that he has multiple joints pains 
which began during his active duty in Iraq in 2003.  As such, 
a medical opinion should be obtained to determine whether the 
Veteran suffers from a chronic multi-symptom illness such as 
fibromyalgia, for example.  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty-to-
assist letter notifying him of the 
information and evidence not of record 
that is necessary to substantiate his 
claims of service connection for the 
claimed orthopedic disabilities of the 
shoulders, hands, legs, ankles, feet, 
lumbar and cervical spine segments based 
on disability due to undiagnosed illness.    

2.  Schedule the Veteran for the 
appropriate VA examination(s) to determine 
the current nature and likely etiology of 
the claimed orthopedic disabilities of the 
both hands, feet, legs, shoulders, ankles, 
and cervical and lumbar spine segments.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  The 
examiner in this regard should elicit from 
the veteran and record a full clinical 
history referable to the claimed symptoms.  
The examiner should first opine as to 
whether the claimed symptoms actually 
exist, and if so, should include whether 
the Veteran's symptoms reported for each 
hand, foot, leg, shoulder, ankle and spine 
segment, can be attributed to a known 
clinical diagnosis, and/or whether they 
are objective indications of a qualifying 
chronic disability, to include whether the 
Veteran's cluster of symptoms when 
combined, produce a medically unexplained 
multi-symptom illness, such as 
fibromyalgia, for example.  In so opining, 
the examiner should comment on whether the 
Veteran's symptoms, when viewed 
collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  A complete 
rationale must accompany all opinions.

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed symptoms are 
attributable to diagnosed disabilities, 
and if so, whether they had their onset 
during service, regardless of whether they 
are due to an undiagnosed illness.  In so 
doing, the examiner should review the 
service treatment records, VA and private 
medical records, and any additional 
evidence added to the claims file pursuant 
to this remand.  The examiner should first 
identify if any such disability exists, 
and if so, should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
orthopedic disability of the hands, feet, 
legs, shoulders, ankles, and cervical and 
lumbar spine segments had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the claims 
file.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


